897 F.2d 1168
283 U.S.App.D.C. 146
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.William J. MARTIN, Appellant,v.Vickie M. GENTILE, et al.
No. 89-7086.
United States Court of Appeals, District of Columbia Circuit.
March 13, 1990.

Before RUTH B. GINSBURG, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  See D.C.Cir.Rule 13(i).  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's memorandum opinion and order, filed February 23, 1989, be affirmed.  Appellant's lone unsupported affidavit alleging concealment did not present a genuine dispute for a jury to resolve.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986);  see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).  Nor did the court err in granting summary judgment prior to discovery.  Martin failed to file a Rule 56(f) affidavit or to otherwise indicate that discovery was necessary to support his claim that there was a material fact at issue.   Cf. First Chicago Int'l v. United Exchange Co., Ltd., 836 F.2d 1375, 1380-81 (D.C.Cir.1988) (opposition to dismissal on the merits, accompanying Statement of Material Issues, and outstanding discovery requests served as an adequate substitute for a Rule 56(f) motion).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.